    Case 2:18-cr-00179-WJM Document 141 Filed 12/16/20 Page 1 of 5 PageID: 2755




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

    UNITED STATES OF AMERICA,                                       Crim. No. 18-179 (WJM)

    v.

    LINCOLN WARRINGTON,                                                     OPINION
                                    Defendant.

WILLIAM J. MARTINI, U.S.D.J.:

        This matter comes before the Court on Defendant Lincoln Warrington’s (the
“Defendant”) motion for compassionate release and reduction in sentence pursuant to 18
U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. ECF No. 137. For the reasons
set forth below, the motion is DENIED.
I.       BACKGROUND
       On March 20, 2019, Defendant pleaded guilty to Count One of the Indictment for
conspiracy to defraud the United States stemming from Defendant’s involvement in a
scheme which, among other things, improperly used tens of millions of dollars in
contributions made to a religious organization for the personal benefit of co-defendant
Jermaine Grant. ECF No. 1. On January 28, 2020, the Court sentenced Defendant to a term
of imprisonment of twelve (12) months and one (1) day. ECF No. 112. In light of the
COVID-19 pandemic, and with the consent of the United States, the Court twice adjourned
Defendant’s surrender date, and Defendant ultimately surrendered on September 9, 2020.
ECF Nos. 124, 128.
        Defendant is currently incarcerated at FCI Fort Dix and is projected to be released
from prison on July 16, 2021. Defendant, a fifty (50) year old male, states that he suffers
from obesity and hypertension, and is therefore at a higher risk of contracting a serious
illness due to COVID-19. Def. Br. at 9. Defendant, who is 6 feet and one inch tall and
weighs two hundred and fifty-two (252) pounds, has a BMI of 33.2 and a blood pressure
of 126/84. See Opp. Br., Ex. A, ECF No. 139; Adult BMI Calculator, CDC,
https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi
_calculator.html (last visited Dec. 15, 2020). Due to his BMI, Defendant is considered
“obese,” while his blood pressure is considered elevated and within the range of stage one
hypertension. 1 Id.; see Understanding Blood Pressure Readings, American Heart
Association, https://www.heart.org/en/health-topics/high-bloodpressure/understanding-



1
    Defendant’s most recent medical records do not reflect an actual hypertension diagnosis.
Case 2:18-cr-00179-WJM Document 141 Filed 12/16/20 Page 2 of 5 PageID: 2756




blood-pressure-readings (last visited Dec. 15, 2020). Defendant does not take any
medications for either condition.
        On October 17, 2020, Defendant requested in writing that the warden of FCI Fort
Dix move the Court on his behalf for compassionate release or to be transferred to home
confinement. Def. Br., Ex. A. On October 30, 2020, the warden of FCI Fort Dix responded
to Defendant’s request, denying Defendant’s request to be transferred to home
confinement, and instructing Defendant to resubmit his request for compassionate release.
Id. Rather than resubmit his request for compassionate release to the warden, Defendant
filed the instant motion with the Court on November 17, 2020.
II.    DISCUSSION
       Under the First Step Act, the Court may grant a defendant’s motion for
compassionate release or a reduction in his sentence if the defendant shows that (1) he has
exhausted all administrative remedies prior to seeking judicial review; and (2) compelling
and extraordinary reasons exist to justify such release. United States v. Sellers, Crim. No.
10-434 (RMB), 2020 WL 1972862, at *1 (D.N.J. Apr. 24, 2020). Here, the parties do not
dispute that Defendant has exhausted his administrative remedies: Defendant initially
requested a reduction in his sentence based on his concerns over COVID-19 on October,
17, 2020, and filed the instant motion on November 17, 2020. Because more than thirty
days have passed since the request for a reduction in sentence, the Court may properly
consider Defendant’s motion. The Court therefore focuses its analysis on the merits of
Defendant’s motion.
       In deciding a defendant’s motion for compassionate release, the Court considers
whether “(1) extraordinary and compelling reasons warrant a reduction, (2) the reduction
would be consistent with applicable policy statements issued by the Sentencing
Commission, and (3) the applicable sentencing factors under [18 U.S.C.] § 3553(a) warrant
a reduction.” United States v. Berry, Crim. No. 10-051-1 (NLH), 2020 WL 4035457, at *2
(D.N.J. July 17, 2020). Defendant argues that he should be released due to the outbreak of
COVID-19, his medical conditions, and the conditions of his confinement at FCI Fort Dix.
The Government opposes the request, arguing that Defendant’s medical conditions do not
warrant a reduction in his sentence, particularly in light of the percentage of Defendant’s
sentence that remains unserved. The Court agrees with the Government and will deny the
Defendant’s motion.
       A.     Whether Compelling and Extraordinary Reasons Exist
        The U.S. Sentencing Commission’s Policy Statement regarding the reduction of a
defendant’s sentence, which provides useful guidance for the Court in assessing the
Defendant’s eligibility for compassionate release, identifies several non-exhaustive
considerations that may support a finding of “compelling and extraordinary” reasons
sufficient to warrant such reduction, including, as relevant here, a defendant’s medical
condition. U.S.S.G. § 1B1.13, Application Note 1. In the context of the COVID-19
pandemic, the inquiry into whether a defendant’s medical conditions establish “compelling


                                             2
    Case 2:18-cr-00179-WJM Document 141 Filed 12/16/20 Page 3 of 5 PageID: 2757




and extraordinary reasons” warranting a reduction in his sentence “has two components:
(a) identification of a medical condition that renders the defendant particularly vulnerable
to serious consequences if infected with COVID-19; and (b) the likelihood of COVID-19
infection, with particular reference to conditions in the institution in which the defendant
is incarcerated.” United States v. Moore, No. 19-101 (KM), 2020 WL 4282747, at *3
(D.N.J. July 27, 2020).
        Here, Defendant states that he suffers from obesity and hypertension. Although
obesity and hypertension are risk factors for serious illness caused by COVID-19, neither
condition appears to currently place Defendant at significant medical risk. Defendant’s
BMI and recent blood pressure readings indicate that he is at the low end of the spectrum
for both obesity and hypertension, respectively, and neither condition is at such a level as
to require any medical treatment. Defendant is only fifty years old, is in otherwise good
health, and there is no indication that he is unable to provide self-care or access medical
treatment, if necessary, to manage his conditions. Courts in this district have regularly
denied motions for compassionate release in similar circumstances, finding that obesity
and hypertension fail to constitute “compelling and extraordinary reasons” warranting
release or reduction in sentence. United States v. Dunich-Kolb, Crim. No. 14-150 (KM),
2020 WL 6537386, at *6 (D.N.J. Nov. 5, 2020) (“Even actual obesity, not accompanied by
other risk factors (such as advanced age or COPD), has regularly been rejected as grounds
for compassionate release.”) (compiling cases); see also, e.g., United States v. Windley,
Crim. No. 19-363, 2020 WL 6938336, at *3 (D.N.J. Nov. 25, 2020) (denying request for
compassionate release despite BMI of 39); United States v. Tull, Crim. No. 15-622 (SDW),
2020 WL 6336180, at *3 (D.N.J. Oct. 29, 2020) (finding no compelling and extraordinary
reasons warranting release where defendant was “obese, but not severely so” and where
hypertension was “well controlled” with medication); United States v. Lillo, Crim. Nos.
15-43 & 15-489 (KM) (Nov. 17, 2020), slip. op. (denying compassionate release motion
of 50 year old inmate based on obesity and hypertension where conditions did not require
medical treatment and were not on “severe end of the spectrum”). 2
      Neither do the previous conditions of Defendant’s imprisonment justify
Defendant’s release. While it is regrettable that Defendant was placed in a designated unit
for mandatory quarantine for an extended period of time, this procedure as applied in this
case was a safety measure, not a punishment, meant to prevent or reduce the spread of
COVID-19 at FCI Fort Dix. There is no basis for the Court to conclude that the mandatory



2
  The Court is aware and acknowledges the increasing numbers of COVID-19 cases at correctional
facilities across the country, including FCI Fort Dix. However, the fact that COVID-19 may be
present within any given facility, and the associated risk that a particular defendant may become
infected with COVID-19 as a result thereof, are insufficient, standing alone, to warrant
compassionate release. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). As explained
herein, Defendant’s medical conditions and consideration of the Section 3553(a) sentencing
factors counsel against granting compassionate release in this case.

                                               3
    Case 2:18-cr-00179-WJM Document 141 Filed 12/16/20 Page 4 of 5 PageID: 2758




quarantine process as implemented at FCI Fort Dix justifies compassionate release or a
reduction in Defendant’s sentence. 3
      The Court recognizes, and is sympathetic to, Defendant’s concerns, and the broader
concerns with respect to the spread of COVID-19 in correctional facilities. Nonetheless,
the Court concludes that Defendant has not presented “compelling and extraordinary
reasons” warranting compassionate release or a reduction in Defendant’s sentence.
         B. Applicable 18 U.S.C. § 3553(a) Factors
       Even if the Court were to conclude that Defendant has presented sufficiently
compelling and extraordinary reasons to warrant compassionate release, consideration of
the applicable sentencing factors under 18 U.S.C. § 3553(a) weighs against a reduction in
Defendant’s sentence. Although the Defendant’s offenses were nonviolent in nature, they
were serious: Defendant was intimately involved in a conspiracy to use millions of dollars
of charitable religious donations that were entrusted to him for personal gain and without
reporting any of that income to the United States for tax purposes. Defendant has, as of
today, served barely 25% of his 12 month and 1-day sentence, which was already on the
low end of the stipulated range agreed to by the parties as part of the plea agreement.
Releasing Defendant now would simply fail to either recognize the seriousness of the
offense for which Defendant is incarcerated or promote respect for the law. See Tull, 2020
WL 6336180, at *3 (finding that releasing Defendant less than one-fourth of the way
through her sentence “for crimes that involved the fraudulent misuse of over
$19,000,000.00” would fail to “‘reflect the seriousness of the offense’, ‘promote respect
for the law’, or ‘provide just punishment for the offense’” (quoting 18 U.S.C. §
3553(a)(2)(A)).




3
  This situation is entirely different to that at issue at United States v. Scparta, -- F.3d --, 2020 WL
1910481 (S.D.N.Y. Apr. 20, 2020), cited by the Defendant. In Scparta, the BOP had already
determined that the defendant in that case should have been released to home confinement but
refused to allow him to self-quarantine at home, and, as a result, the defendant was stuck in a
continually resetting quarantine period while awaiting his approved release. Id. at *1. The facts of
Scparta stand in stark contrast to those present here, where Defendant was quarantined at the
beginning of his sentence as a precautionary safety measure.

                                                   4
Case 2:18-cr-00179-WJM Document 141 Filed 12/16/20 Page 5 of 5 PageID: 2759




III.   CONCLUSION
      For the reasons set forth above, Defendant’s motion for compassionate release and
a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No. 137, is
DENIED. An appropriate Order follows.

                                              /s/ William J. Martini
                                              WILLIAM J. MARTINI, U.S.D.J.


       Date: December 16, 2020




                                          5
